In this strict products liability suit, plaintiff contends that a design defect in the fuel system of a 1977 Colt station wagon *695caused said vehicle to burst into flames when struck from the rear by another vehicle. Plaintiff has propounded 57 interrogatories requesting, inter alia, technical data, test results, records, etc., with respect to Dodge Colt models manufactured between the years 1971 and 1977. Defendant Chrysler objects, contending, among other things, that the interrogatories are overly broad and should be limited to the 1977 Dodge Colt wagon, the model and year of the vehicle involved in the accident. Special Term, upon plaintiff’s motion to compel, limited plaintiff’s inquiry into lawsuits alleging fuel system defects in the Colt to the model years 1971 through 1977, but otherwise directed Chrysler to answer all questions propounded. Upon reargument, Special Term modified its original determination to the extent of striking interrogatories Nos. 25 and 56, but adhered to its original determination in all other respects. Chrysler now appeals from the portion of that order which adhered to the original determination directing Chrysler to answer all other questions.
While we believe that plaintiff’s inquiries should have been limited to Dodge Colt wagons utilizing fuel system construction similar to that of the vehicle involved in the accident, we cannot say that Special Term otherwise abused its discretion by permitting inquiry into tests, analyses or reports covering the years 1971 through 1977. If Chrysler was manufacturing and conducting tests on this vehicle since 1971, plaintiff should be permitted to inquire into any test conducted by Chrysler with respect to fuel system integrity and construction or records or reports with respect thereto. We find, however, that interrogatories Nos. 9 and 10 are of questionable relevance and should be stricken. The term “Colt” as utilized in plaintiff’s interrogatories shall mean station wagons with fuel systems similar to that utilized in the accident vehicle. Titone, J. P., Bracken, Rubin and Lawrence, JJ., concur.